
	

113 HR 2380 IH: Eliminate the Misuse and Abuse of Public Funds Act of 2013
U.S. House of Representatives
2013-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2380
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2013
			Mr. Chabot introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Agricultural Trade Act of 1978 to repeal the
		  market access program.
	
	
		1.Short titleThis Act may be cited as the
			 Eliminate the Misuse and Abuse of
			 Public Funds Act of 2013 or the Eliminate the MAP Act.
		2.Repeal of market
			 access program
			(a)Repeal of
			 programSection 203 of the
			 Agricultural Trade Act of 1978 (7 U.S.C. 5623) is repealed.
			(b)Repeal of
			 fundingSection 211 of the
			 Agricultural Trade Act of 1978 (7 U.S.C. 5641) is amended by striking
			 subsection (c).
			
